Exhibit 10.1

THE HERSHEY COMPANY


EQUITY AND INCENTIVE COMPENSATION PLAN


(As adopted February 13, 2007; subject to stockholder approval)


1.     Establishment and Purpose


The Hershey Company (the "Company") hereby establishes The Hershey Company
Equity and Incentive Compensation Plan (the "Plan").  The purpose of the Plan is
to provide to employees, non-employee directors and certain service providers to
the Company or its subsidiaries (as defined below), upon whose efforts the
Company is dependent for the successful conduct of its business, further
incentive to continue and increase their efforts and to remain in the service of
the Company and its subsidiaries.


The Plan is an amendment and restatement of and continues the Key Employee
Incentive Plan (“KEIP”), including the Annual Incentive Program ("AIP") and the
Long-Term Incentive Program ("LTIP") portion, with certain modifications, and
shall be the vehicle for any future awards under the Broad Based Stock Option
Plan, Directors’ Compensation Plan and Broad Based Annual Incentive Plan.


The Plan was adopted by the Board of Directors on February 13, 2007, subject to
approval of the stockholders at the 2007 Annual Meeting of Stockholders.  The
Plan shall be effective on the date of such stockholder approval (the “Effective
Date”).


As used herein, (i) the term "Subsidiary Company" or “Subsidiary” shall mean any
present or future corporation or entity which is or would be a "subsidiary" of
the Company as defined in Section 424 of the Internal Revenue Code of 1986 (the
"Code") or any successor provision, and (ii) the term "Company" defined above
shall refer collectively to The Hershey Company and its Subsidiary Companies
unless the context indicates otherwise.


2.     Stock Subject to the Plan


The aggregate number of shares of the Company’s common stock, $1.00 par value
per share (the “Common Stock”), that may be issued under the Plan pursuant to
awards granted wholly or partly in Common Stock (including rights or options
which may be exercised for or settled in Common Stock) is 19,044,782, plus
13,220,127 shares that may be issued pursuant to awards outstanding under the
KEIP as of February 13, 2007, the date this Plan was approved by the Board of
Directors; provided, however, that of the 19,044,782 shares available for
issuance under the Plan that are not subject to outstanding awards under the
KEIP as of February 13, 2007, only 6,348,261 shares, representing one-third of
such shares, may be issued under this Plan with respect to awards made on or
after February 13, 2007 that are not stock options or stock appreciation
rights.  The shares of Common Stock issued under this Plan may be either
authorized but unissued shares, treasury shares held by the Company or any
direct or indirect subsidiary thereof, or shares acquired by the Company through
open market purchases or otherwise.  The number of shares of Common Stock
underlying any
 
-1-

--------------------------------------------------------------------------------


 
awards outstanding on or after the Effective Date that are forfeited or
terminated, surrendered, expire unexercised, or are settled in cash in lieu of
Common Stock, shall again immediately become available for issuance pursuant to
awards hereunder.  Shares withheld by the Company to satisfy tax withholding
obligations and all shares covered by stock appreciation rights, to the extent
exercised and settled in Common Stock, shall be considered issued or transferred
pursuant to the Plan.  The Committee may from time to time adopt and observe
such procedures concerning the counting of shares against the Plan maximum as it
may deem appropriate.


3.     Administration


The Plan shall be administered by the Compensation and Executive Organization
Committee (the "Committee"), or any successor committee, appointed by and
consisting solely of members of the Board of Directors (the "Board") of the
Company.  To the extent provided by resolution of the Board, the Committee may
authorize the Chief Executive Officer of the Company, acting to the extent
necessary as a committee of the Board, and other senior officers of the Company
to designate officers and employees to be recipients of awards, to determine the
terms, conditions, form and amount of any such awards, and to take such other
actions which the Committee is authorized to take under this Plan, provided that
the Committee may not delegate to any person the authority to grant awards to,
or take other action with respect to, participants who at the time of such
awards or action are subject to Section 16 of the Securities Exchange Act of
1934, as amended (“Exchange Act”) or are “covered employees” as defined in
Section 162(m) of the Code.  Notwithstanding the foregoing, awards relating to
the non-employee directors shall be administered by the full Board of Directors,
who shall have all of the authority and discretion otherwise granted to the
Committee with respect to the administration of the Plan, and with respect to
such awards, reference herein to “Committee” shall mean reference to the Board,
and to the extent required by the Company’s governing documents or the Board,
awards to the Company’s Chief Executive Officer shall be administered by the
independent directors on the Company’s Board, and with respect to such awards
references to “Committee” shall mean reference to such independent directors.


Subject to the terms and conditions of the Plan, the Committee shall have
authority:  (i) to determine the terms, conditions, form and amount of awards,
distributions or payments granted or made to each participant, including
conditions upon and provisions for vesting, exercise and acceleration of any
awards, distributions or payments, which terms and conditions shall be set forth
in a written agreement, subplan, program, statement or other document (which may
be in electronic format) issued by the Company evidencing such award (any such
agreement, subplan, program, statement or document being an “award agreement”);
(ii) to construe and interpret the terms and intent of the Plan and any award
agreement; (iii) to define the terms used in the Plan; (iv) to prescribe, amend
and rescind rules and regulations relating to the Plan; (v) to select
individuals to participate in the Plan; (vi) upon the request of a participant
in the Plan, to approve and determine the duration of leaves of absence which
may be granted to the participant without constituting a termination of his or
her employment for purposes of the Plan; (vii)  to adopt such procedures,
agreements, arrangements, subplans and terms as are necessary or appropriate to
permit participation in the Plan by employees who are foreign nationals or
employed outside the United States; and (viii) to make all other
 
-2-

--------------------------------------------------------------------------------


 
determinations necessary or advisable for the administration and operation of
the Plan.  The Committee shall have the right to impose varying terms and
conditions with respect to each grant or award.  All determinations and
interpretations made by the Committee shall be final, binding and conclusive on
all participants and on their legal representatives and beneficiaries.


4.     Fair Market Value


As used in the Plan (unless a different method of calculation is required by
applicable law, and except as otherwise specifically provided in any Plan
provision or provided by the Committee with respect to an award), "Fair Market
Value" on or as of the applicable date shall mean (i) the closing price of the
Common Stock as reported in the New York Stock Exchange Composite Transactions
Report (or any other consolidated transactions reporting system which
subsequently may replace such Composite Transactions Report) for the New York
Stock Exchange on such date (or, unless otherwise provided in the award with
respect to awards made prior to the Effective Date, the trading day immediately
preceding such date), or if there are no sales on such date, on the next
preceding day on which there were sales, or (ii) in the event that the Common
Stock is no longer listed for trading on the New York Stock Exchange, an amount
determined in accordance with standards adopted by the Committee.


5.     Eligibility and Participation


Employees, non-employee directors and individuals who provide services to the
Company or any of its Subsidiary Companies as consultants, contractors or agency
employees, shall be eligible for selection to participate in the Plan.  An
individual who receives an award under the Plan is referred to herein as a
participant.  A participant may receive more than one award from time to time,
and may be granted any combination of awards as the Committee shall determine.


6.     Annual Incentive Program


The Committee may from time to time, subject to the provisions of the Plan and
such other terms and conditions as the Committee may determine, establish
contingent target awards for those eligible individuals it selects to
participate in the AIP.  Each such contingent target award shall be evidenced by
an award agreement, and shall be determined based upon such factors as are
deemed appropriate by the Committee, subject to the following:


         (a)
The amounts earned by and paid to AIP participants with respect to the
contingent target awards ("AIP Awards") will be based primarily upon achievement
of Performance Goals (as defined in Paragraph 9 below) over a one-year
performance cycle as approved by the Committee.

 
         (b)
The Committee, within the limits of the Plan, shall have full authority and
discretion to determine the time or times of establishing AIP Awards; to select
from among those eligible the individuals to receive AIP Awards; to designate
the amounts to be earned under the AIP Award in relation to levels of
achievement of Performance Goals; to adopt such financial and nonfinancial
performance or other criteria for the payment of AIP Awards as it may determine
from time to time; to establish such other measures as may

 
-3-

--------------------------------------------------------------------------------




 
be necessary to achieve the objectives of the Plan; and to review and certify
the achievement of Performance Goals.  The financial or nonfinancial Performance
Goals established by the Committee may be based upon one or more Performance
Factors (as defined in Paragraph 9 below).

 
         (c)
Any AIP Award the Committee intends to be performance-based compensation within
the meaning of Section 162(m) of the Code, shall be based on one or more
Performance Factors and otherwise established, earned and paid in conformity
with the provisions of Paragraph 9 applicable to Performance Awards.



         (d)
The maximum amount any participant can receive as an AIP Award for any calendar
year shall not exceed $10,000,000.



         (e)
AIP Awards as earned under the terms of the Plan shall be paid in cash, Common
Stock or in a combination thereof as the Committee in its sole discretion shall
determine, and may be equal to, exceed or be less than the contingent target
awards, subject nevertheless to the maximum award limit set forth in
subparagraph (d) above.



7.      Long-Term Incentive Program


Awards under the LTIP may be one or more of the following:


I.                       Performance Stock Units and Performance Stock


The Committee may, subject to the provisions of the Plan and such other terms
and conditions as the Committee may determine, grant Performance Stock Units
and/or shares of Performance Stock to reflect the value of contingent target
awards established for each eligible individual selected for
participation.  Each grant of Performance Stock Units or Performance Stock shall
be evidenced by an award agreement, subject to the following:
 


 
(a)
Each Performance Stock Unit shall be equivalent to a share of Common Stock and
each share of Performance Stock shall be a share of Common Stock.  The amount
actually earned by and paid to holders of Performance Stock Units and/or
Performance Stock ("PSU/PS Awards") will be based upon achievement of
Performance Goals over performance cycles established by the Committee.  Such
performance cycles each shall cover such period of time as the Committee from
time to time shall determine.



 
(b)
The Committee, within the limits of the Plan, shall have full authority and
discretion to determine the time or times of establishing contingent target
awards and the awarding of Performance Stock Units and/or Performance Stock; to
select the eligible individuals to receive PSU/PS Awards; to designate levels of
awards to be earned in relation to levels of achievement of Performance Goals;
to adopt such financial and nonfinancial performance or other criteria for the
payment of PSU/PS Awards as it may determine from time to time; to make awards;
to establish such other measures as may be necessary to the objectives of the
Plan; and to review and certify the achievement of Performance Goals.  The
Performance Goals established by the Committee may be based on one or more of
the Performance Factors.


-4-

--------------------------------------------------------------------------------



 
(c)
Payments of PSU/PS Awards shall be made in shares of Common Stock, provided
payments of Performance Stock Unit awards may be made in Common Stock, cash, or
a combination thereof, as the Committee in its sole discretion shall determine;
provided, however, that no fractional shares shall be issued and any such
fraction will be eliminated by rounding downward to the nearest whole share.

 
 
(d)
PSU/PS Awards earned under the terms of the Plan may be equal to, exceed or be
less than the contingent target award.

 
                 
(e)
All unearned or unvested PSU/PS Awards shall be forfeited to the Company.



                 
(f)
The maximum aggregate number of shares of Common Stock covered by awards of
Performance Stock Units and shares of Performance Stock that a participant may
receive with respect to any calendar year shall be 500,000 shares.



II.                     Stock Options


The Committee may, from time to time, subject to the provisions of the Plan and
such other terms and conditions as it may determine, grant an award of
nonqualified Options to purchase shares of Common Stock of the Company to
individuals eligible to participate in the Plan.  Each Option award shall be
evidenced by an award agreement on such terms and conditions and be in such form
as the Committee may from time to time approve, subject to the following:


                 
(a)
The exercise price per share with respect to each Option shall be determined by
the Committee in its sole discretion, but shall not be less than 100% of the
Fair Market Value of the Common Stock as of the date of the grant of the Option.



                 
(b)
Options granted under the Plan shall be exercisable, in such installments and
for such periods, as shall be provided by the Committee at the time of granting,
but in no event shall any Option granted extend for a period in excess of ten
(10) years from the date of grant.



                 
(c)
The maximum number of shares of Common Stock covered by Options granted to a
participant for any calendar year shall not exceed 500,000; 1,000,000 in the
participant’s initial calendar year of participation.

 
 
(d)
Among other conditions that may be imposed by the Committee, if deemed
appropriate, are those relating to (i) the period or periods and the conditions
of exercisability of any Option; (ii) the minimum periods during which grantees
of Options must be employed, or must hold Options before they may be exercised;
(iii) the minimum periods during which shares acquired upon exercise must be
held before sale or transfer shall be permitted; (iv) conditions under which
such Options or shares may be subject to forfeiture; and (v) the frequency of
exercise or the minimum or maximum number of shares that may be acquired at any
one time.



 
(e)
Exercise of an Option shall be made by written notice (including electronic
notice) in the form and manner determined by the Committee.


-5-

--------------------------------------------------------------------------------


 
                 
(f)
The purchase price upon exercise of any Option shall be paid in full by making
payment (i) in cash; (ii) in whole or in part by the delivery of a certificate
or certificates of shares of Common Stock of the Company, valued at the then
Fair Market Value; or (iii) by a combination of (i) and (ii).



                 
(g)
Notwithstanding subparagraph (f) above, any optionee may make payment of the
Option price through a simultaneous exercise of his or her Option and sale of
the shares thereby acquired pursuant to a brokerage arrangement compliant with
such terms and conditions as the Committee may determine.



                 
(h)
The Committee may require the surrender of outstanding Options as a condition to
the grant of new Options.



                 
(i)
Notwithstanding any other provision of the Plan and except as may be provided in
the applicable award agreement, upon the occurrence of a Change in Control, each
outstanding Option held by a participant shall become fully vested and
exercisable notwithstanding any vesting schedule or installment schedule
relating to the exercisability of such Option contained in the applicable Option
agreement or otherwise established at the time of grant of the Option.



                 
(j)
For purposes of this Plan, a "Change in Control" means:



                                  
(1)
Individuals who, on April 18, 2006, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to April 18, 2006, whose
election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by specific vote
or by approval of the proxy statement of the Company in which such person is
named as nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest (as described in Rule 14a-11 under the Exchange Act)
(“Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of any person (as such term is defined in Section
3(a)(9) of the Exchange Act and as used in Section 13(d)(3) and 14(d)(2) of the
Exchange Act) (“Person”) other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; and provided further,
however, that a director who has been approved by the Hershey Trust while it
beneficially owns more than 50% of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Power”) shall be deemed
to be an Incumbent Director; or

 
 
(2)
The acquisition or holding by any Person of beneficial ownership (within the
meaning of Section 13(d) under the Exchange Act and the rules and regulations
promulgated thereunder) of shares of the Common Stock and/or the Class B Common
Stock of the Company representing 25% or more of either (i) the total


-6-

--------------------------------------------------------------------------------

 

 
number of then outstanding shares of both Common Stock and Class B Common Stock
of the Company (the “Outstanding Company Stock”) or (ii) the Outstanding Company
Voting Power; provided that, at the time of such acquisition or holding of
beneficial ownership of any such shares, the Hershey Trust does not beneficially
own more than 50% of the Outstanding Company Voting Power; and provided,
further, that any such acquisition or holding of beneficial ownership of shares
of either Common Stock or Class B Common Stock of the Company by any of the
following entities shall not by itself constitute such a Change in Control
hereunder:  (i) the Hershey Trust; (ii) any trust established by the Company or
by any Subsidiary Company for the benefit of the Company and/or its employees or
those of a Subsidiary Company or by any Subsidiary Company for the benefit of
the Company and/or its employees or those of a Subsidiary Company; (iii) any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary Company; (iv) the Company or any Subsidiary Company or (v) any
underwriter temporarily holding securities pursuant to an offering of such
securities; or

 
                                 
(3)
The approval by the stockholders of the Company of any merger, reorganization,
recapitalization, consolidation or other form of business combination (a
“Business Combination”) if, following consummation of such Business Combination,
the Hershey Trust does not beneficially own more than 50% of the total voting
power of all outstanding voting securities of (x) the surviving entity or
entities (the “Surviving Company”) or (y) if applicable, the ultimate parent
Company that directly or indirectly has beneficial ownership of more than 50% of
the combined voting power of the then outstanding voting securities eligible to
elect directors of the Surviving Company; or



                                 
(4)
The approval by the stockholders of the Company of (i) any sale or other
disposition of all or substantially all of the assets of the Company, other than
to a company (the “Acquiring Company”) if, following consummation of such sale
or other disposition, the Hershey Trust beneficially owns more than 50% of the
total voting power of all outstanding voting securities eligible to elect
directors (x) of the Acquiring Company or (y) if applicable, the ultimate parent
Company that directly or indirectly has beneficial ownership of more than 50% of
the combined voting power of the then outstanding voting securities eligible to
elect directors of the Acquiring Company, or (ii) a liquidation or dissolution
of the Company.

 
For purposes of this Plan, “Hershey Trust” means either or both of (a) Hershey
Trust Company, a Pennsylvania corporation, as Trustee for the Milton Hershey
School, or any successor to Hershey Trust Company as such trustee, and (b)
Milton Hershey School, a Pennsylvania not-for-profit corporation.


                
(k)           
For purposes of this Plan, a “Potential Change in Control” means:

 
   
 (1)   
The Hershey Trust by action of any of the Board of Directors of Hershey Trust
Company; the Board of Managers of Milton Hershey School; the Investment
Committee of the Hershey Trust; and/or any of the officers of Hershey Trust


-7-

--------------------------------------------------------------------------------



 
Company or Milton Hershey School (acting with authority) undertakes
consideration of any action the taking of which would lead to a Change in
Control as defined herein, including, but not limited to consideration of (i) an
offer made to the Hershey Trust to purchase any number of its shares in the
Company such that if the Hershey Trust accepted such offer and sold such number
of shares in the Company the Hershey Trust would no longer have more than 50% of
the Outstanding Company Voting Power, (ii) an offering by the Hershey Trust of
any number of its shares in the Company for sale such that if such sale were
consummated the Hershey Trust would no longer have more than 50% of the
Outstanding Company Voting Power or (iii) entering into any agreement or
understanding with a person or entity that would lead to a Change in Control; or

 
                                
(2)
The Board approves a transaction described in subsection (2), (3) or (4) of the
definition of a Change in Control contained in subparagraph (j) of Paragraph 7II
hereof.



                
(l)
In the event that a transaction which would constitute a Change in Control if
approved by the stockholders of the Company is to be submitted to such
stockholders for their approval, each participant who holds an Option or Stock
Appreciation Right (“SAR”) under the Plan at the time scheduled for the taking
of such vote, whether or not then exercisable, shall have the right to receive a
notice at least ten (10) business days prior to the date on which such vote is
to be taken.  Such notice shall set forth the date on which such vote of
stockholders is to be taken, a description of the transaction being proposed to
stockholders for such approval, a description of the provisions of subparagraph
(i) of Paragraph 7II of the Plan, or in the case of SARs, subparagraph (f) of
Paragraph 7III, and a description of the impact thereof on such participant in
the event that such stockholder approval is obtained.  Such notice shall also
set forth the manner in which and price at which all Options or SARs then held
by each such participant could be exercised upon the obtaining of such
stockholder approval.



III.                    Stock Appreciation Rights


The Committee may, from time to time, subject to the provisions of the Plan and
such other terms and conditions as the Committee may determine, grant an award
of SARs to individuals eligible to participate in the Plan.  SARs shall be
evidenced by an award agreement, and shall be subject to such terms and
conditions consistent with the Plan as the Committee shall impose from time to
time, including the following:


             
(a)
SARs may, but need not, relate to Options granted under the Plan, as the
Committee shall determine from time to time.  In no event shall any SARs granted
extend for a period in excess of ten (10) years from the date of grant.



 
(b)
Exercise of an SAR shall be made by written notice (including electronic notice)
in the form and manner determined by the Committee.

 
-8-

--------------------------------------------------------------------------------


 
 
(c)
A holder of SARs shall be entitled to receive upon exercise the excess of the
Fair Market Value of a share of Common Stock at the time of exercise over the
Fair Market Value of a share at the time the SARs were granted, multiplied by
the number of shares with respect to which the SARs being exercised relate.



 
(d)
In the sole discretion of the Committee, the amount payable to the holder upon
exercise of SARs may be paid either in Common Stock or in cash or in a
combination thereof; provided, however, that no fractional shares shall be
issued and any such fraction will be eliminated by rounding downward to the
nearest whole share.



 
(e)
In the sole discretion of the Committee, SARs related to specific Options may be
exercisable only upon surrender of all or a portion of the related Option, or
may be exercisable, in whole or in part, only at such times and to the extent
that the related Option is exercisable, and the number of shares purchasable
pursuant to the related Option may be reduced to the extent of the number of
shares with respect to which the SARs are exercised.



 
(f)
Notwithstanding any other provision of the Plan and except as may be provided in
the applicable award agreement, upon the occurrence of a Change in Control, each
outstanding SAR held by a participant shall become fully vested and exercisable
notwithstanding any vesting schedule or installment schedule relating to the
exercisability of such SAR contained in the applicable SAR agreement or
otherwise established at the time of grant of the SAR.



 
(g)
The maximum number of SARs granted to a participant during any calendar year
shall not exceed 500,000; 1,000,000 in the participant’s initial year of
participation.



IV.                    Restricted Stock Units and Restricted Stock


The Committee may, from time to time, subject to the provisions of the Plan and
such other terms and conditions as it may determine, grant an award of
Restricted Stock Units and/or shares of Restricted Stock to individuals eligible
to participate in the Plan.  Each grant of Restricted Stock Units and/or shares
of Restricted Stock shall be evidenced by an award agreement.  The grant of
Restricted Stock Units and/or Restricted Stock (an “RSU/RS Award”) shall state
the number of Restricted Stock Units or shares of Common Stock covered by the
grant, and shall contain such terms and conditions and be in such form as the
Committee may from time to time approve, subject to the following:


 
(a)
Each Restricted Stock Unit shall be equivalent in value to a share of Common
Stock, and each share of Restricted Stock shall be a share of Common Stock.

 
 
(b)
Vesting of each RSU/RS Award grant shall require the holder to remain in the
service of the Company or a Subsidiary Company for a prescribed period (a
"Restriction Period").  The Committee shall determine the Restriction Period or
Periods which shall apply to the shares of Common Stock covered by each RSU/RS
Award grant.  Except as otherwise determined by the Committee and provided in
the award agreement and except as otherwise provided in Paragraph 8, all RSU/RS
Awards


-9-

--------------------------------------------------------------------------------



 
granted to a participant under the Plan shall terminate upon termination of the
participant's service with the Company or any Subsidiary Company before the end
of the Restriction Period or Periods applicable to such RSU/RS Award, and in
such event the holder shall not be entitled to receive any payment with respect
to those Restricted Stock Units or to retain those shares of Restricted
Stock.  The Committee may also, in its sole discretion, establish other terms
and conditions for the vesting of an RSU/RS Award, including conditioning
vesting on the achievement of one or more Performance Goals.  Notwithstanding
any other provisions of the Plan and except as may be provided in an award
agreement, upon the occurrence of a Change in Control, the Restriction Period
shall expire and all restrictions on any RSU/RS Awards held by a participant
shall lapse.

 
 
(c)
Upon expiration of the Restriction Period or Periods applicable to each RSU/RS
Award grant, the holder shall, upon such expiration, without payment, be
entitled to receive payment in an amount equal to the aggregate Fair Market
Value of the shares of Common Stock covered by such award of Restricted Stock
Units or retain the shares of Restricted Stock.  Such payment with respect to
Restricted Stock Units may be made in cash, in shares of Common Stock equal to
the number of Restricted Stock Units with respect to which such payment is made,
or in any combination thereof, as the Committee in its sole discretion shall
determine; the participant shall retain the shares of Restricted Stock, free of
all restrictions.  Further upon such expiration, except as otherwise provided in
the award agreement, the holder shall be entitled to receive a cash payment in
an amount equal to each cash dividend the Company would have paid to such holder
during the term of those Restricted Stock Units as if the holder had been the
owner of record of the shares of Common Stock covered by such Restricted Stock
Units on the record date for the payment of such dividend.  Cash dividends paid
on shares of Restricted Stock shall be paid to the participant as provided in
the award agreement.



 
(d)
The maximum aggregate number of shares of Common Stock covered by an award of
Restricted Stock Units or shares of Restricted Stock that a participant may
receive with respect to any calendar year shall be 500,000 shares of Common
Stock, or equal to the value of 500,000 shares.



V.                     Other Cash-Based Awards and Stock-Based Awards


The Committee may, from time to time, subject to the provisions of the Plan and
such other terms and conditions as it may determine, grant other Cash-Based
Awards and/or Stock-Based Awards to individuals eligible to receive awards under
the Plan.  Each grant of a Cash-Based Award or Stock-Based Award shall be
evidenced by an award agreement, subject to the following:


 
(a)
Each Cash-Based Award shall have a value as may be determined by the
Committee.  For each Cash-Based Award, the Committee may establish Performance
Goals in its discretion.  If the Committee exercises its discretion to establish
such Performance Goals, the number and/or value of Cash-Based Awards that will
be paid out to the


-10-

--------------------------------------------------------------------------------



participant will be determined, in the manner determined by the Committee, by
the extent to which the Performance Goals are met.



 
(b)
Payment of earned Cash-Based Awards shall be as determined by the Committee and
evidenced in the award agreement.  The Committee, in its sole discretion, may
provide the payment of earned Cash-Based Awards in the form of cash, in shares
of Common Stock, or in a combination thereof, that have an aggregate Fair Market
Value equal to the value of the earned Cash-Based Awards (the applicable date
regarding which aggregate Fair Market Value shall be determined by the
Committee).  Such shares may be granted subject to any restrictions deemed
appropriate by the Committee.

 
 
(c)
The Committee may grant Stock-Based Awards, which are equity-based or
equity-related awards not otherwise described by the terms of this Plan
(including the grant or offer for sale of unrestricted shares of Common Stock),
in such amounts and subject to such terms and conditions including, but not
limited to being subject to Performance Goals, or in satisfaction of such
obligations, as the Committee shall determine.  Stock-Based Awards may entail
the transfer of shares to participants, or payment in cash or otherwise of
amounts based on the value of shares and may include, without limitation, awards
designed to comply with or take advantage of the applicable local laws of
jurisdictions other than the United States.



 
(d)
Each award agreement shall set forth the extent to which the participant shall
have the right to receive Cash-Based Awards and Stock-Based Awards following
termination of the participant's service with the Company and Company
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the applicable award agreement, need not be
uniform among all awards of Cash-Based Awards and Stock-Based Awards issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.



 
(e)
The maximum aggregate amount awarded to any one participant in any calendar year
with respect to Cash-Based Awards may not exceed $10,000,000 and with respect to
Stock-Based Awards, may not exceed 500,000 shares.



8.     Termination of Service


Except as otherwise provided in an award agreement or determined by the
Committee, upon termination of service with the Company of any participant, such
participant's rights with respect to awards, shall be as follows:


(a)
In the event that the service of a participant is terminated by the Company for
any reason, except as and to the extent provided otherwise in this Paragraph 8
below or by the Committee in an award agreement, and except as provided below
after the occurrence of a Potential Change in Control or Change in Control, the
participant’s rights and interests under the Plan shall immediately terminate
upon termination of service.

 
 
-11-

--------------------------------------------------------------------------------


Upon the occurrence of a Potential Change in Control (as defined in subparagraph
(k) of Paragraph 7II hereof) and for a period of one (1) year thereafter, the
following special provision and notice requirement shall be applicable in the
event of the termination of the service of any participant holding an Option or
SAR under the Plan:   (i) in no event may a notice of termination of service be
issued to such a participant unless at least ten (10) business days prior to the
effective date of such termination, the participant is provided with a written
notice of intent to terminate the  participant's service which sets forth in
reasonable detail the reason for such intent to terminate, the date on which
such termination is to be effective, and a description of the participant's
rights under this Plan and under the applicable award agreements, including the
fact that no such Option or SAR may be exercised after such termination has
become effective and the manner, extent and price at which all Options and SARs
then held by such participant may be exercised; and (ii) such notice of intent
to terminate a participant's employment shall not be considered a "termination
of service" for purposes of the first sentence of this Paragraph 8(a).  This
Paragraph 8(a) is intended only to provide for a requirement of notice to
terminate upon the occurrence of the events set forth herein and shall not be
construed to create an obligation of continued service in any manner or to
otherwise affect or limit the Company's ability to terminate the service of any
participant holding an Option or SAR under the Plan.


Upon the occurrence of a Change in Control and for a period of two (2) years
thereafter, in the event of the termination of a participant’s service by the
Company for any reason other than for Cause (as defined below) or by the
participant for Good Reason (as defined below), such participant shall have one
(1) year from the date of termination of service to exercise such Option or SAR
or until the date of expiration of the Option or SAR, if earlier. In addition,
all restrictions and limitations on the exercise of such Option or the sale of
shares of Common Stock received pursuant to exercise of an Option or SAR
relating to minimum stockholding requirements shall immediately terminate upon
the occurrence of a Change in Control.


For purposes of this Plan, “Cause” means, with respect to a participant who is
covered under the Company’s Severance Benefits Plan for Salaried Employees,
Employee Benefits Protection Plan (Group 2), Executive Benefits Protection Plan
(Group 3), or Executive Benefits Protection Plan (Group 3A) or any similar or
successor plan, or an employment or similar agreement with the Company or any
Subsidiary, “cause” as defined in the plan or agreement applicable to such
participant, and with respect to all other participants, means (a) the willful
and continued failure of the participant to substantially perform the
participant's duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the participant by the participant's
supervisor which specifically identifies the manner in which the participant's
supervisor believes that the participant has not substantially performed the
participant’s duties; (b) the willful engaging by the participant in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company; (c) the participant having been convicted of, or having entered
into a plea of nolo contendere to, a crime that constitutes a felony; or (d) the
willful material breach by the participant of the Company’s Code of Ethical
Business Conduct or any successor or similar code of conduct, or other material
policies applicable to
 
-12-

--------------------------------------------------------------------------------


 
the participant, including policies prohibiting disclosure or misuse of
confidential information.  For purposes of the preceding clauses (a) and (b), no
act or failure to act, on the part of the participant, shall be considered
"willful" unless it is done, or omitted to be done, by the participant in bad
faith or without reasonable belief that the participant's action or omission was
in the best interests of the Company.  Any act, or failure to act, based upon
the instructions or with the approval of a senior officer of the Company or the
participant's superior or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the participant
in good faith and in the best interests of the Company.


For purposes of this Plan, “Good Reason” means, with respect to a participant
who is covered under the Company’s Severance Benefits Plan for Salaried
Employees, Employee Benefits Protection Plan (Group 2), Executive Benefits
Protection Plan (Group 3), or Executive Benefits Protection Plan (Group 3A), or
any similar or successor plan, or an employment or similar agreement with the
Company or any Subsidiary, “good reason” (or other words of similar import) as
defined in the plan or agreement applicable to such participant, and with
respect to all other participants, means “good reason” as defined in the
Company’s Severance Benefits Plan for Salaried Employees as in effect
immediately prior to the Change in Control as if such plan applied to such
participant.


(b)
If a participant terminates service with the Company as the result of his or her
becoming totally disabled or if a participant should die or (except as to RSU/RS
Awards) retire (as defined by the Committee with respect to an award) while in
the service of the Company or any of its Subsidiary Companies, then the
participant or, as the case may be, the person or persons to whom the
participant's interest under the Plan shall pass by will or by the laws of
descent and distribution (the "Estate"), shall have the following rights:



 
(i)
the grantee of a contingent AIP Award or the Estate shall be entitled to receive
payment of an AIP Award as, and to the extent, determined by the Committee;



 
(ii)
if the holder of a PSU/PS Award shall have performed services for at least
two-thirds of the related performance cycle prior to the date of termination or
death, then, except as otherwise provided in the award agreement evidencing the
PSU/PS Award, and subject to any further adjustments the Committee may make in
its absolute discretion, the participant or the Estate shall be entitled to
receive payment of a PSU/PS Award upon the expiration of the related performance
cycle, provided that such payment shall be adjusted by multiplying the amount
thereof by a fraction, the numerator of which shall be the number of full and
partial calendar months between the date of the beginning of each such
performance cycle and the date of termination or death, and the denominator of
which shall be the number of full and partial calendar months from the date of
the beginning of the performance cycle to the end of the said performance cycle;

 
 
(iii)
except as otherwise provided in the terms and conditions of the award agreement,
the holder or the Estate shall be entitled to exercise (provided any vesting
requirement has been satisfied as of the date of exercise) any Option or SAR for
a period of five (5) years from such date of death, total disability or
retirement, or for




-13-

--------------------------------------------------------------------------------



 
such longer period as the Committee may determine in the case of financial
hardship or other unusual circumstances (subject to the maximum exercise period
for Options and SARs specified in Paragraph 7II(b) and 7III(a) hereof,
respectively);

 
 
(iv)
except as otherwise provided in the award agreement for an RSU/RS Award,
(A) upon death or termination due to total disability the holder or the Estate
shall be entitled to receive payment in respect of the RSU/RS Award, provided
that such award shall be adjusted by multiplying the amount thereof by a
fraction, the numerator of which shall be the number of full and partial
calendar months between the date of grant of such RSU/RS Award and the date of
death or termination, and the denominator of which shall be the number of full
and partial calendar months from the date of the grant to the end of the
Restriction Period, and (B) upon retirement, the participant's rights with
respect to an RSU/RS Award shall immediately terminate; and



 
(v)
the grantee of a Cash-Based Award or Stock-Based Award or the Estate shall be
entitled to receive payment of such award as, and to the extent, provided in the
applicable award agreement.



(c)
In the event of resignation by the participant, the participant's rights and
interests under the Plan shall immediately terminate upon such resignation;
provided, however, that the Committee shall have the absolute discretion to
review the reasons and circumstances of the resignation and to determine
whether, alternatively, and to what extent, if any, the participant may continue
to hold any rights or interests under the Plan.



(d)
A transfer of a participant without an intervening period from the Company to a
Subsidiary Company or vice versa, or from one Subsidiary Company to another,
shall not be deemed a termination of service.



(e)
For purposes of this Plan, references to a participant’s “service” and
termination thereof shall mean, in the case of (i) an employee, the
participant’s employment with the Company or Subsidiary Company, (ii) a
non-employee director, the director’s service as a director of the Company or
Company Subsidiary, or (iii) of a contractor, consultant or agency employee, the
participant’s service to the Company or Subsidiary Company in such capacity.



(f)
The Committee shall be authorized to make all determinations and calculations
required by this Paragraph 8, including any determinations necessary to
establish the reason for terminations of employment for purposes of the Plan,
which determinations and calculations shall be conclusive and binding on any
affected participants and Estates.



9.      Performance Factors; Additional Requirements


Without limiting the type or number of awards that may be made under this Plan,
an award may be a performance-based award.  A performance-based award intended
to comply as “performance-based” compensation under Section 162(m) of the Code
is referred to as a “Performance Award.”  A Performance Award shall, except as
may otherwise be permitted
 
 
-14-

--------------------------------------------------------------------------------


 
under Section 162(m) of the Code, be paid, vested or otherwise deliverable
solely on account of the attainment of one or more pre-established, objective
performance goals (“Performance Goals”) established by the Committee prior to
the earlier to occur of (x) 90 days after the commencement of the period of
service to which the Performance Goal relates and (y) the elapse of 25% of the
period of service (as established in good faith at the time the Performance Goal
is established), and in any event while the outcome is substantially
uncertain.  A Performance Goal is objective if a third party having knowledge of
the relevant facts could determine whether the goal is met.  A Performance Goal
may be based on one or more of the following measures:  net earnings or net
income (before or after taxes), earnings per share, net sales or revenue growth,
net operating profit, return measures (including, but not limited to, return on
assets, capital, invested capital, equity, revenue, or sales), cash flow
(including, but not limited to, operating cash flow, free cash flow, and cash
flow return on equity), earnings before or after taxes, interest, depreciation,
and/or amortization, gross or operating margins, productivity ratios, share
price (including, but not limited to, growth measures and total shareholder
return), expense targets, margins, operating efficiency, market share, customer
satisfaction, and/or balance sheet measures (including but not limited to,
working capital amounts and levels of short- and long-term debt) (collectively,
the “Performance Factors”).  Performance Factors may be particular to a
participant or the division, line of business or other unit, or the Company
generally, or may be absolute in their terms or measured against or in
relationship to the performance of a peer group or other external or internal
measure.  A Performance Goal may, but need not be, based upon a change or an
increase or positive result under a particular Performance Factor and could
include, for example, maintaining the status quo, limiting economic losses, or a
relative comparison of performance to the performance of a peer group or other
external or internal measure (measured, in each case, by reference to specific
Performance Factors).  A Performance Goal may include or exclude items to
measure specific objectives, including, without limitation, extraordinary or
other non-recurring items, acquisitions and divestitures, internal restructuring
and reorganizations, accounting charges and effects of accounting changes.  In
interpreting Plan provisions applicable to Performance Awards to participants
who are “covered employees” under Section 162(m) of the Code, it is the intent
of the Plan to conform with the standards of Section 162(m) of the Code and
applicable Treasury Regulations, and the Committee in establishing such goals
and interpreting the Plan shall be guided by such provisions.  Prior to the
payment of any compensation based on the achievement of Performance Goals to any
such “covered employee,” the Committee must certify in writing that applicable
Performance Goals and any of the material terms thereof were, in fact,
satisfied.  Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Awards made pursuant to this Plan
shall be determined by the Committee.


The Committee has the authority to provide for accelerated vesting of any
performance-based award based on the achievement of Performance Goals or such
other factors as the Committee shall determine, including a Change in Control.


Awards that are intended to qualify as Performance Awards may not be adjusted
upward.  The Committee shall retain the discretion to adjust Performance Awards
downward, either on a formula or discretionary basis or any combination, as the
Committee determines.  In the event that applicable tax and/or securities laws
change to permit Committee discretion to
 
-15-

--------------------------------------------------------------------------------


 
alter the governing Performance Goals and Performance Factors without obtaining
stockholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining stockholder approval.


The Committee may grant or administer performance-based awards that are not
intended to or do not qualify as Performance Awards meeting the requirements of
Section 162(m) of the Code and may base vesting, payment or delivery of such
awards on performance criteria (which shall be the Performance Goals with
respect to such awards) which may be other than those set forth in this
Paragraph 9.


No awards granted pursuant to the Plan shall be exercisable or realized in whole
or in part, and the Company shall not be obligated to sell, distribute or issue
any shares subject to any such award, if such exercise and sale would, in the
opinion of counsel for the Company, violate the Securities Act of 1933, as
amended (or other federal, state or foreign statutes having similar
requirements).  Each award shall be subject to the further requirement that, if
at any time the Board of Directors shall determine in its discretion that the
listing or qualification of the shares relating or subject to such award under
any securities exchange requirements or under any applicable law, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such award or the
distribution or issue of shares thereunder, such award may not be exercised in
whole or in part unless such listing, qualification, consent or approval shall
have been effected or obtained free of any condition not acceptable to the Board
of Directors.


Awards may be subject to restrictions as to resale or other disposition and to
such other provisions as may be appropriate to comply with federal, state or
foreign securities laws and stock exchange requirements, and the exercise of any
award or entitlement to payment thereunder may be contingent upon receipt from
the holder (or any other person permitted by this Plan to exercise any award or
receive any distribution hereunder) of a representation that at the time of such
exercise it is his or her then present intention to acquire the shares being
distributed for investment and not for resale.


10.    Non-Employee Directors


The Board may, from time to time, subject to the provisions of the Plan and such
other terms and conditions as it may determine, grant awards to non-employee
directors of the Company.  Such awards shall be evidenced by an award agreement.


11.   Nontransferability


Unless otherwise approved by the Committee or provided in an award agreement,
awards granted under the Plan shall be nonassignable and shall not be
transferable by the participant other than by will or the laws of descent and
distribution, and shall be exercisable, during the participant’s lifetime, only
by the participant or the participant’s guardian or legal representative.


-16-

--------------------------------------------------------------------------------


12.   Disclaimer of Rights


No provision in the Plan or any awards granted pursuant to the Plan shall be
construed to confer upon the participant any right to be employed by or continue
in the service of the Company or by any Subsidiary Company, to receive
additional awards, or to interfere in any way with the right and authority of
the Company or any Subsidiary Company either to increase or decrease the
compensation of the participant at any time, or to terminate any relationship
between the participant and the Company or any of its Subsidiary Companies.


Participants under the Plan shall have none of the rights of a stockholder of
the Company with respect to shares subject to any award hereunder unless and
until such shares have been issued to them.


13.    Stock Adjustments


In the event that the shares of Common Stock, as presently constituted, shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another company (whether by reason of
merger, consolidation, recapitalization, reclassification, stock split,
combination of shares or otherwise), or if the number of such shares of Common
Stock shall be increased through the payment of a stock dividend, or a dividend
on the shares of Common Stock of rights or warrants to purchase securities of
the Company shall be made, then there shall be substituted for or added to each
share available under and subject to the Plan as provided in Paragraph 2 hereof,
and to the limitations set forth in Paragraph 7, and each share theretofore
appropriated or thereafter subject or which may become subject to awards under
the Plan, the number and kind of shares of stock or other securities into which
each outstanding share of Common Stock shall be so changed or for which each
such share shall be exchanged or to which each such share shall be entitled, as
the case may be.  Outstanding awards also shall be appropriately amended as to
price and other terms as may be necessary to reflect the foregoing events.  In
the event there shall be any other change in the number or kind of the
outstanding shares of Common Stock, or of any stock or other securities into
which the Common Stock shall have been changed or for which it shall have been
exchanged, then if the Committee shall, in its sole discretion, determine that
such change equitably requires an adjustment in the shares available under and
subject to the Plan, or in any awards theretofore granted or which may be
granted under the Plan, such adjustments shall be made in accordance with such
determination.


No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share or unit.


14.   Tax Withholding


The Company shall have the power and the right to deduct or withhold, or require
a participant to remit to the Company, the minimum statutory amount to satisfy
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan.
-17-

--------------------------------------------------------------------------------




With respect to withholding required upon any taxable event arising from the
issuance or delivery of shares of Common Stock with respect to an award granted
hereunder, participants may elect, subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold shares of Common Stock having a Fair Market Value on the date the tax
is to be determined equal to the minimum statutory withholding tax that could be
imposed on the transaction.  All such elections shall be made in accordance with
procedures and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.
 
15.   General Provisions


         (a)
The Committee may specify in an award agreement that the participant’s rights,
payments, and benefits with respect to an award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an award.  Such events may include, but shall not be limited to,
termination of employment for Cause, termination of the participant’s provision
of services to the Company and/or its Subsidiaries, violation of material
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the participant, or other conduct by the participant
that is detrimental to the business or reputation of the Company and/or its
Subsidiaries.



         (b)
If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 (and not otherwise exempted), the participant shall
reimburse the Company the amount of any payment in settlement of an award earned
or accrued during the twelve-month period following the first public issuance or
filing with the United States Securities and Exchange Commission (whichever
first occurred) of the financial document not in compliance with such financial
reporting requirement.



         (c)
Except where otherwise indicated by the context, any masculine term used herein
also shall include the feminine, the plural shall include the singular, and the
singular shall include the plural.



         (d)
In the event any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.



         (e)
The granting of awards and the issuance of shares under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

 
-18-

--------------------------------------------------------------------------------


 
         (f)
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Company and/or its Subsidiaries
operate or have employees, directors or service providers, the Committee, in its
sole discretion, shall have the power and authority to:



 
(i)
determine which Subsidiaries shall be covered by the Plan;



 
(ii)
determine which individuals outside the United States are eligible to
participate in the Plan;



 
(iii)
modify the terms and conditions of any award granted to participants outside the
United States to comply with applicable foreign laws;



 
(iv)
establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable; and/or



 
(v)
take any action, before or after an award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.



Notwithstanding the above, the Committee may not take any actions hereunder, and
no awards shall be granted, that would violate applicable law.
  
         (g)
To the extent that the Plan provides for issuance of certificates to reflect the
transfer of shares of Common Stock, the transfer of such shares may be effected
on a noncertificated basis, to the extent not prohibited by applicable law or
the rules of any stock exchange.



         (h)
The Plan and each award agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction.  Unless otherwise provided in
the award agreement, participants are deemed to submit to the exclusive
jurisdiction and venue of the federal or state courts of Pennsylvania to resolve
any and all issues that may arise out of or relate to the Plan or any related
award agreement.

 
(i)
The Committee, in its sole discretion, may permit a participant to defer receipt
of the payment of cash or the delivery of shares that would otherwise be
delivered to a participant under the Plan in accordance with the Company’s
Deferred Compensation Plan, as amended from time to time, or any similar or
successor plan providing for deferral of compensation which is applicable to the
participant (a “Deferred Compensation Plan”).  Any such deferral elections shall
be subject to the provisions of the Deferred Compensation Plan and such rules
and procedures as shall be determined by the Committee in its sole
discretion.  Notwithstanding the foregoing, any deferral shall be made in
accordance with the provisions of Section 409A of the Code and the applicable
guidance issued by the Secretary of the Treasury thereunder, and this Plan and
awards hereunder are intended and shall be interpreted so as not to violate
Section 409A of the Code.


-19-

--------------------------------------------------------------------------------



 (j)
Subject to the provisions of the Plan and any award agreement, the recipient of
an award (including without limitation, any deferred award) may, if so
determined by the Committee, be entitled to receive, currently or on a deferred
basis, cash or stock dividends, or cash payments in amounts equivalent to cash
or stock dividends on shares (“dividend equivalents”) with respect to the number
of shares covered by the award, as determined by the Committee and the Committee
may provide that such amounts (if any) shall be deemed to have been reinvested
in additional shares or otherwise reinvested.

 
         (k)
Options and SARs may not be repriced without the approval of the Company’s
stockholders.  For this purpose, “reprice” means that the Company
has:  (a) lowered or reduced the exercise price of outstanding Options and/or
outstanding SARs after they have been granted, (b) canceled an Option and/or an
SAR when the applicable Exercise Price exceeds the Fair Market Value of the
underlying shares in exchange for cash or another award, or (c) taken any other
action with respect to an Option and/or an SAR that would be treated as a
repricing under the rules and regulations of the principal securities market on
which the shares are traded.  An adjustment pursuant to Paragraph 13 shall not
be treated as a repricing.



16.   Effective Date and Termination of Plan


The Plan as amended and restated herein shall become effective upon approval by
the stockholders at the 2007 Annual Meeting of Stockholders.  Upon such
approval, no further awards shall be made under the Broad Based Stock Option
Plan, the Broad Based Annual Incentive Plan or the Directors’ Compensation Plan,
but awards and amounts outstanding under such Plans and this Plan shall remain
in effect and shall not be modified by this amended and restated Plan.


The Board of Directors at any time may terminate the Plan, but such termination
shall not alter or impair any of the rights or obligations under any awards
theretofore granted under the Plan unless the affected participant shall so
consent.


17.   Application of Funds


The proceeds received by the Company from the sale of shares hereunder will be
used for general corporate purposes.


18.   Amendment


The Board of Directors at any time and from time to time, may alter or amend the
Plan, subject to any requirement of stockholder approval imposed by applicable
law, rule or regulation; provided that any such amendment shall not adversely
alter or impair any of the rights or obligations under any award theretofore
granted under the Plan unless the affected participant shall so
consent.  Notwithstanding the foregoing, the Plan may not be terminated or
amended in a manner adverse to the interests of any participant (without the
consent of the participant) either:  (a) at the time a Potential Change in
Control occurs and continuing for a period of one (1) year following the
cessation of a Potential Change in Control, or (b) for a two-year period
beginning as of the date of a Change in Control (the "Coverage Period").  Upon
the expiration
 
-20-

--------------------------------------------------------------------------------


 
 
of the Coverage Period, subparagraph (l) of Paragraph 7II of the Plan and
Paragraph 8(a) of the Plan may not be amended in any manner that would adversely
affect any participant without the consent of the participant.


IN WITNESS WHEREOF, the Company has caused this Equity and Incentive
Compensation Plan to be adopted as of the 13th day of February 2007, subject to
stockholder approval.



 
 
/s/ Marcella K. Arline                       
Marcella K. Arline
Senior Vice President, Chief People Officer
   




-21-

--------------------------------------------------------------------------------


